                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DONOVAN MCCUISTON                                                                    PLAINTIFF
ADC #500372

V.                              CASE NO. 3:20-CV-399-JM-JTR

LUTHER HAGLER; DAVID WEST;
ARLENE CLEMENTS; CALEB
HUMPHREY; and ADAM DAVIS                                                         DEFENDANTS

                                             ORDER

       Plaintiff Donovan McCuiston has not complied with the December 10, 2020 Order

directing him to pay the $402 filing fee in full or submit a properly completed application to

proceed in forma pauperis. Doc. 3. The time to comply with this Order has expired. Mail sent to

McCuiston at his address of record, the Cross County Detention Center, has been returned as

undeliverable, with no forwarding address. Docs. 4, 5, 6.

       Therefore, this case is dismissed without prejudice due to lack of prosecution. Fed. R. Civ.

P. 41(b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED, this 3rd day of June, 2021.



                                                      _________________________________
                                                      UNITED STATES DISTRICT JUDGE
